Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed March 10, 2021, claims 1,14, 18 and 20 has been amended.
Claims 1-22 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 paragraphs 2 -  page 11 (all), filed March 10, 2021, with respect to claims 1-22 have been fully considered and but they are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 (all), “ … The Office Action relies on paragraphs 42, 44, 45, 54-57 of Kleinhenz as allegedly disclosing "determine a derivative value of a metric." Office Action at p. 3. The cited portions of Kleinhenz, however, disclose filtering a measured metric by averaging the metric over a measurement period T or by taking a minimum mean square error (MMSE) of the metric. The Office Action alleges that Kleinhenz's measuring an average and a MMSE of the metric reads on the claimed feature of "determining a derivative value of the metric." Applicants respectfully disagree. 
Applicants respectfully submit that such an allegation by the Office Action is inaccurate and misinterprets the teachings of Kleinhenz and the claimed invention. In measuring an average value of a metric, Kleinhenz merely obtains values of the metric separated by time T and divides by their total numbers. In taking an MMSE of the metric, Kleinhenz merely calculates an average of the sum of error values, where the error values are differences between values of the metric with predicted values. Neither measuring an average value nor an MMSE of a metric remotely resemble determining a "derivative value of the metric over time, wherein the derivative value of the metric corresponds to a temporal rate of change of the metric" as recited in amended Claim 1 (emphasis added). 
Furthermore, Kleinhenz is not configured to "determine[] that the derivative value is above a 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

Regarding claim 1, Kleinhenz clearly teaches,  determine a derivative value of a metric over time (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, see also Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, and a higher layer filtering is then used for post processing the results from physical layer filtering); 
wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303); and report the derivative value (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station, para. 0057, The converted value corresponding to the F.sub.n obtained after higher layer filtering with a certain quantization and offset is reported to the base station, see also para. 0058-0060, a message comprising the filtered measurement value, i.e. the current higher layer filtering result {the derivative value}, is prepared in step 308 and is transmitted in step 309 to the base 

Regarding amended claim 1, the applicant further argued that, “ … The Office Action relies on paragraphs 1381-1386 of Parkvall as allegedly disclosing "the derivative value of the metric corresponds to a rate of change of the metric." Office Action at p. 4. The cited portions of Parkvall disclose measuring a Mobility Reference Signal (MRS) at a base station that is triggered based on a comparison to values of other beams and degradation rate of a link beam quality. The Office Action, however, has not pointed to a specific teaching of Parkvall to allegedly disclose "derivative value of the metric corresponds to a temporal rate of change of the metric," "in response to determining that the derivative value is above a certain rate, report the derivative value," or "in response to determining that the derivative value is below the certain rate, report an absolute value of the metric" as recited in Claim 1. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

Parkvall clearly teaches wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is above a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS measurement results to the network), and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, degradation rate of the link beam quality / temporal a rate of change of the metric, see also para. 1910, see para. 1387-1397, reporting the MRS measurement results, comparison to one absolute value to the network).

The applicant further argues, “Because the proposed Kleinhenz-Parkvall combination fails to disclose, teach, or suggest each and every element of Claim 1, such a modification would not have been obvious to one of ordinary skill in the art at the time of Applicants' invention and can only be a result of improper use of hindsight bias having read Applicants' disclosure or claims to arrive at an obviousness rejection. "It is improper to use the claimed invention as an instruction manual or template to piece together the teachings of the prior art so that the claimed invention is rendered obvious." In re Fritch, 972 F.2d 1260, 23 U.S.P.Q.2d 1780 (Fed. Cir. 1992)(emphasis added). Other cited references do not cure the above-discussed deficiencies of the proposed Kleinhenz- Parkvall combination. 
For at least these reasons, Applicants respectfully request reconsideration and allowance of Claim 1 and its dependent claims. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claim 1 is not allowable.

The applicant further argues, “For analogous reasons, Applicants also respectfully request reconsideration and allowance of Claims 14 and 18-20 and their dependent claims”. 
	
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 14 and 18-20 and their dependent claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite (Note: Applicant did to specify what paragraphs in the specification the amendments are from, and the Examiner was unable to locate the claim amendments in the instant specification), " ... in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”. Neither the claim nor the specification further describe “ … in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”.  Paragraphs 0049 of the instant specification disclose, “In contrast to existing solutions rate of change in a monitored signal condition metric, for example in addition to measuring, filtering and reporting the absolute measurements. This may improve the accuracy and responsiveness of beam tracking and refinement processes.”.  The claims and the specification of the instant application does not describe the method/step, “...... in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”. Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0101, 0111-0113, 102) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claims 14, and 18-20 are also rejected for the same reason as set forth above for claim 1.
Claims 1-13, 17-17, and 21-22 also rejected since they are dependent on the rejected dependent claims 1, 14, and 18-20, respectfully, as set forth above


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), and further in view of Parkvall (US Pub. No.:2017/0331670).

As per claim 1, Kleinhenz disclose A radio receiver for communicating with a radio transmitter in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), the radio receiver adapted to
determine a derivative value of a metric over time (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101, see also Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); 

and 
report the derivative value (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station, see also para. 0058-0060, a message comprising the filtered measurement value, i.e. the current higher layer filtering result {the derivative value}, is prepared in step 308 and is transmitted in step 309 to the base station/ reporting the derivative value, see Fig.3, also para. 0051, 0060).  

Although Kleinhenz disclose determine a derivative value of a metric over time; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

Kleinhenz however does not explicitly disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is above a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to determine a reporting quality threshold for a parameter related to channel state information (CSI); performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation; evaluating the measurement for each of the plurality of beams against the reporting quality threshold, see Parkvall paragraphs 0010-0014.

As per claim 3, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose further wherein the radio transmitter is a radio access node and the radio receiver is a wireless device, the wireless device is configured to communicating with the radio access node (see Fig.1, para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or implemented as a base station of the mobile communication network. Device 100 performs the filtering of a measurement quantity, i.e. it filters the measurement values received for a particular parameter that is to be measured. The measurement quantity relates to the signal strength and/or quality of a link via which the device 100 communicates with another device of the mobile communication network, in particular a link between a mobile device and a base station).  
As per claim 4, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the derivative value is reported to the radio transmitter or is reported to an entity different from the radio transmitter (see para. 0048, Processing unit 107 may use the filtering result for performing a link adaptation, or may generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station). 

As per claim 5, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein determining the derivative value further includes measuring the respective metric (see para. 0042, 0044-0045, the measurement quantity relates to the signal strength and/or quality of a link via which the device 100 communicates with another device of the mobile communication network, in particular a link between a mobile device and a base station, see also para. 0043, measurement unit 105 is provided as part of transceiver 106. It performs physical layer 
As per claim 6, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured (see Fig.3, para. 0054-0055, in step 301, a signal from the base station is received at the mobile device, the signal to perform the derivative value of the metric to be measured is received on a particular physical communication channel over a radio link set up to the base station. In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, see also para. 0056). 

As per claim 7, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the radio receiver is adapted to perform filtering of the derivative value prior to the reporting of the derivative value (see para. 0042, 0044-0045, the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer 
As per claim 8, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the metric to be measured indicates one or both of a signal quality and a signal strength of a signal received at the receiver (see Fig.3, para. 0054, In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP. For example in UMTS, the signal may be received on the common pilot channel (CPICH) which allows phase and power estimations to be made. The power on the channel denoted by the RSCP can be measured by measurement unit 105 of transceiver 106. The RSCP is an indication of signal strength, and can be used as a handover criterion in downlink power control and to calculate path loss).  
As per claim 9, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the metric to be measured is at least one of Received Signal Strength Indicator (RSSI), Received Signal Received Power (RSRP), Received Signal Received Quality (RSRQ), and Signal to Interference and Noise Ratio (SINR) (see Fig.3, para. 0054, In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP. For example in UMTS, the signal may be received on the common pilot channel (CPICH) which allows phase and power estimations to be made. The power on the channel denoted by the RSCP can be measured by measurement unit 105 of transceiver 106. The RSCP is an indication of signal strength, and can be used as a handover criterion in downlink power control and to calculate path loss). 
As per claim 11, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 5.

Kleinhenz further disclose wherein reporting further includes reporting of the measured metric (see Fig.3, para. 0060, a message comprising the filtered measurement value, i.e. the current higher layer filtering result, is prepared in step 308 {reporting of the measured metric} and is transmitted in step 309 to the base station). 

As per claim 14, claim 14 is rejected the same way as claim 1. Kleinhenz also disclose A radio transmitter for communicating with a radio receiver in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), the radio transmitter adapted to: 
receive a derivative value of a metric (see para. 0048, processing unit 107 generate a message including a filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station / receive a derivative value of a metric). 

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 14 is rejected the same way as claim 1. Kleinhenz also disclose A communication system comprising the radio receiver according to claim 1 and a radio transmitter adapted to receive the derivative value of the metric (see para. 0042, 0048, the higher layer filtered measurement value is then supplied to the processing unit 107. Processing unit 107 may use the filtering result for performing a link adaptation, or may generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station / a radio transmitter adapted to receive the derivative value of the metric).  

As per claim 18, Kleinhenz A method, in a radio receiver, for communicating with a radio transmitter in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), comprising the steps of: 
determining a derivative value of a metric (see para. 0042, 0044, 0045, Within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101); wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); and 
reporting the derivative value (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station). 

Although Kleinhenz disclose determine a derivative value of a metric; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

 in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is above a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS measurement results to the network), and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is below a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric, see also para. 1910, see para. 1387-1397, reporting the MRS measurement results, comparison to one absolute value to the network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the 

As per claim 19, claim 19 is rejected the same way as claim 1. Kleinhenz also disclose A method, in a radio transmitter, for communicating with a radio receiver(see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), comprising the steps of:
receiving a derivative value of a metric (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station). 

As per claim 20, Kleinhenz A method in a communication system comprising at least a radio receiver (see Fig.2, para. 0050, a mobile electronic device 200) and a radio transmitter (see para. 0055-0057, a base station), the method comprising the steps of: 
determining, by the radio receiver, a derivative value of a metric (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101); 

and 
receiving, by the radio transmitter,  a derivative value of the metric (see para. 0048, generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station, see also para. 0056-0057, the converted value corresponding to the F.sub.n obtained after higher layer filtering with a certain quantization and offset is reported to the base station {receiving, by the radio transmitter})

Although Kleinhenz disclose determine a derivative value of a metric; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

Kleinhenz however does not explicitly disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to determine a reporting quality threshold for a parameter related to channel state information (CSI); performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation; evaluating the measurement for each of the plurality of beams against the reporting quality threshold, see Parkvall paragraphs 0010-0014.
As per claim 21, the combination of Kleinhenz and Parkvall disclose the method according to claim 18.
Kleinhenz further disclose A computer program comprising code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18 (see Fig.2, para. 0050, Microprocessor 201 controls the operation of the device 200 according to programs stored in memory 202. Microprocessor 201 is implemented as a single microprocessor or as multiple microprocessors, in the form of a general purpose or a special purpose microprocessor, or of one or more digital signal processors).
As per claim 22, the combination of Kleinhenz and Parkvall disclose the method according to claim 18. 
Kleinhenz further disclose A computer program product storing code, wherein the code, when executed on processing resources, instructs said processing resources to perform a  method  according to claim 18 (see Fig.2, para. 0050, Microprocessor 201 controls the operation of the device 200 according to programs stored in memory 202. Microprocessor 201 is implemented as a single microprocessor or as multiple microprocessors, in the form of a general purpose or a special purpose microprocessor, or of one or more digital signal processors).


Claims 2, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of 3GPP714 (Filtering for beam level measurement; R2-1703714)).

As per claim 2, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.
The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam.  
3GPP715 however disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam (see Section 2, UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling the directive beam, to recover from failure, see also section 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a radio receiver  and/or a radio transmitter is adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam, as taught by 3GPP715, in the system of Kleinhenz and Parkvall, so as to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s), see 3GPP715, section 1.

As per claim 12, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 2.
The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein controlling the directive beam includes one or more of controlling beam tracking, controlling beamforming configuration, and controlling beam refinement.  
3GPP715 however disclose wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling beam refinement (see section 2UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling beam tracking, see also section 3).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling 

As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of Weng (US Pub. No.:2012/0115463).

As per claim 10, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the reporting is periodic or triggered by a predetermined event;

Weng however disclose wherein the reporting is periodic or triggered by a predetermined event (see para. 0003, Measurements are reported from the mobile communications device to the base station. Measurements may be reported when predetermined criteria are met, such as a measurement value exceeding or falling below a predetermined threshold, when a predetermined condition is met by one or more measurements, or in response to a request by the base station for a report or a periodic report of one or more measurements). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reporting is periodic or triggered by a predetermined event, as taught by Weng, in the system of Kleinhenz and Parkvall, so as to improve .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of John Wilson et al (US Pub. No.:2018/0287686).

As per claim 13, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications. 

John Wilson however disclose a radio receiver wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications (see Fig.1, para. 0040, 0041, the wireless communications system 100 support enhanced broadband communications, ultra-reliable (i.e., mission critical) communications, low latency communications. Also, communication links 125 shown in the wireless communications system 100 include uplink transmissions from a UE 115 to a base station 105, or downlink transmissions, from a base station 105 to a UE 115, see also para. 0005-0006). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a radio receiver wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications, as taught by John Wilson, in the system of Kleinhenz, so as to provide an improved methods, systems, devices, or apparatuses that support overriding a beam monitoring pattern for control channel transmissions based on channel conditions between a user equipment (UE) and a base station, see John Wilson, paragraphs 5-7.

  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 3-5, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), and further in view of Parkvall (US Pub. No.:2017/0331577).

As per claim 1, Weng disclose A radio receiver for communicating with a radio transmitter in a wireless communication system (see Fig.1, 2B, 4, para. 0012, 0023, The mobile communications device 100 send and receive communication signals over the cellular communications network 118 with the base station 120), the radio receiver adapted to:
determine a derivative value of a metric over time (see Fig.2B, 4, para. 0025-0038, Measurements are determined by the mobile communications device 100 according to configuration information provided by the base station 120 including network determined filter coefficients. The mobile communications device 100 collects various measurements and may apply one or more filters to the collected measurements prior to determining whether to report measurement values to the base station 120, see also Fig.4, para. 0061, a layer 3 filter is applied to the RSRP measurement before reporting of the RSRP measurement to the base station 120 in accordance with the E-UTRA standard); wherein the derivative value of the metric corresponds to a temporal rate of change of the metric (see para. 0028, 0038, at 260, samples of the carrier RSSI measurement quantity are collected and, a linear average function is applied at this stage to filter out effects such as fast fading and is referred to as a physical layer or layer 1 filter, also per para. 0052, 0054,  the separate filtering reduces the RSRQ measurement error, since the layer 3 filter coefficients determined in an E-UTRA network are used to filter the RSRP and carrier RSSI, the time interval over which the RSRP and carrier RSSI are filtered for the RSRQ calculation meets the expectation of the E-UTRA networks) and; 


Although Wang disclose wherein the derivative value of the metric corresponds to an average over time interval of the metric;

Wang however does not explicitly disclose wherein the derivative value of the metric corresponds to a temporal rate of change of the metric;

Parkvall however disclose wherein a derivative value of a metric corresponds to a temporal rate of change of the metric (see para. 1372, the metric to reflect beam quality is either RSRP or SINR, the condition is one or more of: [1373] a1) comparison to one absolute value [1374] a2) comparison to multiple different relative values to a reference table according to position [1375] a3) comparison to values of other beams, or [1376] a4) degradation rate of the link beam quality / a temporal rate of change of the metric / a metric with time); and 


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a derivative value of a metric corresponds to a temporal rate of change of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to provide support for higher frequency bands, compared to conventional wireless systems, with wider carrier bandwidth and higher peak rates, see Parkvall paragraphs 0032.

As per claim 3, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose further wherein the radio transmitter is a radio access node and the radio receiver is a wireless device, the wireless device is configured to communicating with the radio access node (see Fig.1, see Fig.18, the mobile communications device 100 also may be referred to as user equipment (UE) or a mobile station, see para. 0022, the mobile communications device 100 may communicate with any one of the plurality of fixed transceiver base stations 120, 130, 140 within its geographic coverage area. The base stations 120, 130, 140 provide service for geographic areas or cells 122, 132, 142 of the cellular communications network 118. The base station 120, 130, 140 also may be referred to as a Node B or evolved Node B (eNB)).

As per claim 4, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein the derivative value is reported to the radio transmitter or is reported to an entity different from the radio transmitter (see Fig.2A and 2B, para. 0036-0037, FIG. 2B illustrates a method 250 of determining and reporting the RSRQ measurement quantity according to another embodiment of the present disclosure which also is illustrated in the block diagram of FIG. 4. The RSRQ measurement is determined by collecting samples of RSRP at 255 and collecting samples of carrier RSSI 

As per claim 5, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein determining the derivative value further includes measuring the respective metric (see para. 0026-0037, measurements are determined by the mobile communications device 100 according to configuration information provided by the base station 120 including network determined filter coefficients. The mobile communications device 100 collects various measurements and apply one or more filters to the collected measurements prior to determining whether to report measurement values to the base station 120, and per para. 0037, the method includes determining a signal quality value at 285 using the carrier RSSI and the RSRP, specifically, the RSRQ ratio of the RSRP, times the number of resource blocks (N), to the carrier RSSI, wherein a layer 3 filter has been applied to either of the RSRP or the carrier RSSI, the first layer 3 filter is applied to RSRP and a second layer 3 filter is applied to the carrier RSSI, the first and second filters comprise network determined filter coefficients, and at 290 if reporting criteria are met, the RSRQ value is transmitted from the mobile communications device 100 to the base station 120).

As per claim 7, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein the radio receiver is adapted to perform filtering of the derivative value prior to the reporting of the derivative value (see Fig. 2A, para. 0031-0036, a method 200 of determining a signal quality value in a mobile communications device 100 according to one embodiment of the present disclosure. At 205 a first filter is applied to one of a first signal power or a second signal power to create a filtered signal power. The first filter comprises a network determined filter coefficient. At 210, a signal quality value is determined using the filtered signal power and the other of the first signal power and second signal power. In one embodiment, the signal quality value is determined as a ratio of the filtered signal power and the other of the first signal power and second signal power. Specifically, the signal quality value ratio may be determined as the ratio with the filter being applied to either the numerator or denominator).  

As per claim 8, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein the metric to be measured indicates one or both of a signal quality and a signal strength of a signal received at the receiver (see Fig.2B, para. 0037, FIG. 2B illustrates a method 250 of determining and reporting the RSRQ measurement quantity according to another embodiment of the present disclosure which also is illustrated in the block diagram of FIG. 4. The RSRQ measurement is determined by collecting samples of RSRP at 255 and collecting samples of carrier RSSI measurements at 260. In one embodiment, first and second physical layer filters are applied to the collected RSRP and carrier RSSI values at 265, 270. A first layer 3 filter is applied to one of the signal powers, such as the RSRP at 275 or the carrier RSSI at 280. The method includes determining a signal quality value at 285 using the carrier RSSI and the RSRP, specifically, the RSRQ ratio of the RSRP, times the number of resource blocks (N), to the carrier RSSI, wherein a layer 3 filter has been applied to either of the RSRP or the carrier RSSI).  

As per claim 9, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein the metric to be measured is at least one of Received Signal Strength Indicator (RSSI), Received Signal Received Power (RSRP), Received Signal Received Quality (RSRQ), and Signal to Interference and Noise Ratio (SINR) (see Fig.2B, para. 0037, the RSRQ measurement is determined by collecting samples of RSRP at 255 and collecting samples of carrier RSSI measurements at 260. In one embodiment, first and second physical layer filters are applied to the collected RSRP and carrier RSSI values at 265, 270. A first layer 3 filter is applied to one of the signal powers, such as the RSRP at 275 or the carrier RSSI at 280. The method includes determining a signal quality value at 285 using the carrier RSSI and the RSRP, specifically, the RSRQ ratio of the RSRP, times the number of resource blocks (N), to the carrier RSSI, wherein a layer 3 filter has been applied to either of the RSRP or the carrier RSSI. In one embodiment, the first layer 3 filter is applied to RSRP and a second layer 3 filter is applied to the carrier RSSI). 

As per claim 10, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein the reporting is periodic or triggered by a predetermined event (see para. 0003, Measurements are reported from the mobile communications device to the base station. Measurements may be reported when predetermined criteria are met, such as a measurement value exceeding or falling below a predetermined threshold, when a predetermined condition is met by one or more measurements, or in response to a request by the base station for a report or a periodic report of one or more measurements). 

As per claim 11, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

Weng further disclose wherein reporting further includes reporting of the measured metric (see Fig.2B, para. 0037, at 290 if reporting criteria are met, the RSRQ value is transmitted from the mobile communications device 100 to the base station 120, also para. 0038, 0051-0054, at 290, if reporting criteria, such as criteria specified in the measurement configuration provided by the base station 120 

Claim 14 is rejected the same way as claim 1, as set forth above.

As per claim 17, claim 17 is rejected the same way as claim 1. Weng also disclose A communication system comprising the radio receiver according to claim 1 and a radio transmitter adapted to receive the derivative value of the metric (see para. 0054, at 290, if reporting criteria, such as criteria specified in the measurement configuration provided by the base station 120 according to the E-UTRA specifications, are met, the RSRQ measurement quantity determined at 285 is transmitted from the mobile communications device 100 to the base station 120. In one embodiment, the RSRQ value which is used to evaluate reporting criteria and which is transmitted to the base station 120 is based on the ratio of the RSRP and carrier RSSI values to which layer 3 filters have been applied at 275, 280. An additional layer 3 filter is not applied to the RSRQ ratio. Due to the use of separate layer 3 filtering on the numerator RSRP and the denominator carrier RSSI, short term fluctuations which may arise in the RSRQ value due to fading, interference and noise, and in particular in low signal to noise ratio scenarios, are reduced more effectively than the use of one layer 3 filter on an RSRQ ratio based on RSRP and carrier RSSI measurements).  

Claims 18-20 are rejected the same way as claim 1, as set forth above.
As per claim 21, the combination of Weng and Parkvall disclose the method according to claim 18.
Weng further disclose A computer program comprising code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18 (see Fig.5, para. 0065-0066, the mobile communication device 500 is a two-way communication device having at least data and possibly also voice communication capabilities, and the capability to communicate with other computer systems, and the mobile communication device 500 includes a controller comprising at least one processor 540 such as a microprocessor which controls the overall operation of the mobile communication device 500, and a cellular communication subsystem 511 for exchanging radio frequency signals with the cellular communications network 118. The processor 540 interacts with the communication subsystem 511 which performs communication functions).
As per claim 22, the combination of Weng and Parkvall disclose the method according to claim 18. 
Weng further disclose A computer program product storing code, wherein the code, when executed on processing resources, instructs said processing resources to perform a  method  according to claim 18 (see Fig.5, para. 0065-0066, the mobile communication device 500 is a two-way communication device having at least data and possibly also voice communication capabilities, and the capability to communicate with other computer systems, and the mobile communication device 500 includes a controller comprising at least one processor 540 such as a microprocessor which controls the overall operation of the mobile communication device 500, and a cellular communication subsystem 511 for exchanging radio frequency signals with the cellular communications network 118. The processor 540 interacts with the communication subsystem 511 which performs communication functions).

Claims 2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), in view of Parkvall (US Pub. No.:2017/0331670), and further in view and further in view of 3GPP714 (Filtering for beam level measurement; R2-1703714)).

As per claim 2, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.
The combination of Weng and Parkvall however does not explicitly disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam.  
3GPP715 however disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam (see Section 2, UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling the directive beam, to recover from failure, see also section 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a radio receiver  and/or a radio transmitter is adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam, as taught by 3GPP715, in the system of Weng and Parkvall, so as to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s), see 3GPP715, section 1.

As per claim 12, the combination of Weng. Parkvall and 3GPP715 disclose the radio receiver according to claim 2.

3GPP715 further disclose wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling beam refinement (see section 2UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling beam tracking, see also section 3).  

As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), in view of Parkvall (US Pub. No.:2017/0331577), and further in view of Kleinhenz (US Pub. No.:2012/0264476).

As per claim 6, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.

The combination of Weng and Parkvall however does not explicitly disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured;

Kleinhenz however disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured (see Fig.3, para. 0054-0055, in step 301, a signal from the base station is received at the mobile device, the signal to perform the derivative value of the metric to be measured is received on a particular physical communication channel over a radio link set up to the base station. In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, see also para. 0056). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a derivative value of a metric corresponds to a temporal rate of change of the metric, as taught by Kleinhenz, in the system of Weng and Parkvall, so as to provide filtered measurement value that better reflect the actual condition of the communication between the mobile device and the mobile communication network, and better reflect the physical layer channel conditions, see Kleinhenz paragraphs 0032.

As per claim 16, claim 16 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Nagaraja, US provisional 62/547674 (US Pub. No.:2019/0058532 – para. 67-71, 73, 130) – see para. 0023, 0071, The RLM configuration may include an RLM mode, which may indicate what reference signal types and thresholds to use in RLM. In a first RLM mode, UE 115-a determine a maximum signal quality of the first signal quality and the second signal quality, and, the maximum signal quality correspond to a block error rate (BLER)).
b. Cedergren (US Pub. No.:2016/0255548) – see para. 0063, 0071, the CQI may correspond to a signal to interference plus noise ratio (SINR) value at the WD 14a, 14b, for example in dB, or the received signal power at the WD14a, 14b may be used instead. The CQI may be estimated from e.g. WD downlink measurements (e.g. demodulation reference symbols, DMRS, or Channel State Information Reference Signals, CSI-RS, in an LTE-like system) or by mapping data transmission in downlink to a SINR or CQI value using ACK/NACK feedback. Uplink measurements may also be considered if reciprocity is available. CQI measurements from different cells 12a, 12b, 12c may need to be adjusted for the downlink power for the cell. The RANN 11a may additionally or alternatively adjust the CQI report based on the current interference situation, i.e. if data is sent on adjacent beams. If several beams are transmitting to the WD 14a, the beam with largest CQI value may be considered, or a combination of CQI values from several (serving) transmission beams may be considered, the CQI values is averaged over time or frequency to reduce estimation variance).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469